

116 HR 8184 IH: Center for Asymmetric Threat Research and Analytics Act of 2020
U.S. House of Representatives
2020-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8184IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2020Mr. Brown of Maryland introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to establish the Center for Asymmetric Threat Research and Analytics to conduct research countering violent extremist organizations, weapons of mass destruction, and influence operations, and for other purposes.1.Short titleThis Act may be cited as the Center for Asymmetric Threat Research and Analytics Act of 2020 or the CATRA Act of 2020.2.Center for Asymmetric Threat Research and Analytics of the Department of Defense(a)EstablishmentThe Secretary of Defense shall establish a research center on asymmetric threats known as the Center for Asymmetric Threat Research and Analytics (in this section referred to as the Center).(b)MissionsThe Center shall—(1)establish and maintain public global databases on—(A)asymmetric threats, including with respect to—(i)terrorist incidents and the behavior of foreign violent extremist organizations;(ii)weapons of mass destruction;(iii)emerging or disruptive technologies;(iv)influence operations; and(v)other threats identified by the Secretary;(B)efficacy of responses to the asymmetric threats specified in subparagraph (A); and(C)relevant social, legal, political, and economic factors related to terrorism and responses to such asymmetric threats;(2)conduct advanced research on current and emerging asymmetric threats;(3)conduct advanced research on the effectiveness of responses to asymmetric threats, and disseminate recommendations for prioritization of responses; (4)provide training and education to relevant departments and agencies of the Federal Government and associated organizations on contemporary trends in global asymmetric threats, and lessons learned on the effectiveness of responses; and(5)coordinate with the Center of Excellence for Terrorism Prevention and Counterterrorism Research of the Department of Homeland Security, as appropriate.(c)Lead institutionThe Secretary shall select an institution of higher education to serve as the lead institution established pursuant to subsection (a).(d)ConsortiumThe institution of higher education selected under subsection (c) shall enter into agreements with other institutions of higher education that the Secretary determines meet the criteria for selection specified in subsection (e) to develop a consortium to assist in accomplishing the goals of the Center.(e)CriteriaIn selecting an institution of higher education for participation in the consortium referred to in subsection (d), the Secretary shall—(1)consider—(A)demonstrated expertise in the study of global terrorism, the pursuit of weapons of mass destruction and disruptive technologies, influence operations, data collection, and dissemination;(B)demonstrated expertise in the study of countering violent extremist organizations, responding to influence operations, and countering the pursuit of weapons of mass destruction and disruptive technologies; and(C)demonstrated expertise in research transition to the Federal Government in the form of knowledge tools, publications, and professional training; and(2)ensure participation from a representative number of minority institutions.(f)Research on prioritization of responses to asymmetric threats(1)ReportNot later than 180 days after the establishment of the Center, and annually thereafter, the Center shall make publicly available on the internet a report on the threat posed by asymmetric threats globally, and the efficacy of responses by the Secretary of Defense to asymmetric threats taking social, political, legal, and economic factors into consideration, with recommendations for prioritizing responses to asymmetric threats.(2)ContentsEach report published under paragraph (1) shall include the following:(A)Information on the behaviors of asymmetric threat groups and movements globally.(B)Strategies that foreign governments and civil society actors have undertaken to counter such movements.(C)Strategies that Federal, State, local, and Tribal governments and civil society actors have taken to counter such movements.(D)Lessons learned from such strategies, and recommendations for the prioritization of responses to asymmetric threats.(3)RecipientsIn addition to making the report publicly available on the internet, the Center shall submit each report under paragraph (1) to the following:(A)The Committee on Armed Services, the Committee on Appropriations, the Committee on Foreign Affairs, and the Permanent Select Committee on Intelligence of the House of Representatives.(B)The Committee on Armed Services, the Committee on Appropriations, the Committee on Foreign Relations, and the Select Committee on Intelligence of the Senate.(C)The Assistant Secretary of Defense for Special Operations and Low Intensity Conflict.(D)The Commander of the United States Special Operations Command.(g)Authorization of appropriationsThere is authorized to be appropriated $8,000,000 for each of fiscal years 2021 through 2026 to carry out this section, of which $1,000,000 is authorized to be appropriated to the Department of Defense to administer this Act and $7,000,000 is authorized to be appropriated to the Center.(h)DefinitionsIn this section the term minority institution has the meaning given the term covered institution in section 262(g)(2) of the National Defense Authorization Act for Fiscal Year 2020 (Public Law 116–92).